Citation Nr: 1415487	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  05-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including anxiety disorder, bipolar disorder, and posttraumatic stress disorder (PTSD), to include as secondary to a military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in August 2009, March 2013, and July 2013 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's psychiatric disorder is related to active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have been met.  38 C.F.R. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A May 2013 statement by the Veteran alleged a meeting with his Sergeant Major which resulted in a physical assault and then a sexual assault by other members of his platoon.  See also June 2010 buddy statement of D.G.  The Veteran also attended men's sexual trauma group therapy sessions at the VA Medical Center.  See e.g., January 2012 VA treatment record; see also July 2012 VA psychological treatment note referencing MST.

A June 2013 private evaluation diagnosed the Veteran with anxiety disorder NOS with symptoms of PTSD and bipolar II disorder.  The examiner opined that it was at least as likely as not that the Veteran's anxiety disorder was related to service and his MST.

The January 2014 VA examiner opined it was less likely than not that the Veteran's MST was sufficient to render a diagnosis of bipolar disorder or PTSD.  He did not opine as to a nexus between the MST and an anxiety disorder.  The examiner relied on the fact that the Veteran had not referenced the MST at all previous examinations, which he felt was inconsistent.

At the very least, the Board finds the evidence is in equipoise.  The January 2014 VA examiner did not link the Veteran's psychiatric disorder to service, based in part on the Veteran's failure to consistently report the MST.  However a June 2013 statement from a private psychologist related the Veteran's anxiety disorder to his in-service MST.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a psychiatric disorder is granted.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


